STATE OF MICHIGAN

                              COURT OF APPEALS



                                                                    UNPUBLISHED
In re GALLENTINE/MCCOLLOUGH, Minors.                                March 5, 2015

                                                                    No. 322463
                                                                    Livingston Circuit Court
                                                                    Family Division
                                                                    LC No. 2012-014136-NA


Before: SAAD, P.J., and OWENS and K. F. KELLY, JJ.

PER CURIAM.

       Respondent appeals the trial court’s order that terminated her parental rights to the minor
children. For the reasons stated below, we affirm.

                             I. FACTS AND PROCEDURAL HISTORY

        This is the second time this case has come before our Court. In the earlier appeal, our
Court affirmed the trial court’s evidentiary findings under MCL 712A.19b(3)(c)(i), (g), and (j),
because respondent continued to allow her violent boyfriend,1 who had physically abused her
infant daughter, access to her baby and her other daughter.2 Respondent “only marginally”
benefited from services, and “credible evidence” suggested that respondent continued to have
contact with the abusive boyfriend, despite the fact that: (1) she had a personal protection order
against him; and (2) he pled guilty to third-degree child abuse for the above-mentioned abuse of
her baby.3 However, the trial court’s termination order did not specifically address “the fact that
the children were living with their maternal grandmother,” as it was required to do under In re
Mason, 486 Mich 142, 164; 782 NW2d 747 (2010). Accordingly, our Court affirmed the trial
court’s findings on the existence of statutory grounds for termination, vacated the termination
order, and remanded the case only for further consideration on the best interests of the children.4



1
    The violent boyfriend is the father of the infant he abused.
2
 In re McCollough/Gallentine, unpublished opinion per curiam of the Court of Appeals, issued
May 22, 2014 (Docket No. 318140) (McCollough/Gallentine I), p 1.
3
    Id.
4
    Id. at *4-5.


                                                   -1-
        In June 2014, the trial court held a remand hearing to determine whether termination of
respondent’s parental rights was in the children’s best interests. It adopted and incorporated its
previous findings of fact, and specifically noted that the children lived with a relative. It also
observed that respondent: (1) continually put the children at risk of harm by placing them in
contact with the abusive boyfriend; (2) failed to maintain suitable housing and employment; (3)
did not take her parenting classes seriously; and (4) demonstrated an inability to provide
permanency and stability for the children. As such, the trial court held that it was in the best
interests of the children to terminate respondent’s parental rights.

       On appeal, respondent argues that the trial court did not follow our Court’s instructions,
and did not properly analyze the children’s best interests.

                                  II. STANDARD OF REVIEW

        We review the trial court’s finding that termination was in the best interests of a child for
clear error. See In re Trejo, 462 Mich 341, 364; 612 NW2d 407 (2000). “A finding of fact is
clearly erroneous if the reviewing court has a definite and firm conviction that a mistake has
been committed, giving due regard to the trial court’s special opportunity to observe the
witnesses.” In re BZ, 264 Mich App 286, 296-297; 690 NW2d 505 (2004).

                                         III. ANALYSIS

       To determine whether termination of parental rights is in a child’s best interests,
       the court should consider a wide variety of factors that may include the child’s
       bond to the parent, the parent’s parenting ability, the child’s need for permanency,
       stability, and finality, and the advantages of a foster home over the parent’s home.
       The trial court may also consider a parent’s history of domestic violence, the
       parent’s compliance with his or her case service plan, the parent’s visitation
       history with the child, the children’s well-being while in care, and the possibility
       of adoption. [In re White, 303 Mich App 701, 713-14; 846 NW2d 61 (2014)
       (internal quotation marks and citations omitted).]

        As noted by the panel that heard this case in the earlier appeal, when it makes a best
interests determination, a trial court is required to explicitly consider a child’s placement with a
relative. McCollough/Gallentine I, unpub op at *4; Mason, 486 Mich at 164. Accordingly, the
trial court was required to expressly consider the children’s placement with their maternal
grandmother in determining whether termination was in their best interests.
McCollough/Gallentine I, unpub op at *4.

       Here, the trial court did exactly as our Court instructed. On two occasions, it explicitly
mentioned it weighed the children’s placement with their maternal grandmother as a factor it
considered when it determined whether termination of respondent’s parental rights was in the
children’s best interests. The trial court also properly considered the evidence that respondent
endangered her children by allowing her abusive boyfriend to be in their presence. Respondent’s
own testimony indicated that she could not maintain suitable housing and employment.
Moreover, a DHS worker testified that respondent did not benefit from state-provided services,
was mentally unstable, and lacked basic parenting skills.

                                                -2-
       As the trial court correctly observed, most of these factors weigh in favor of termination,
because they indicate respondent lacks an ability to parent, and is unable to provide her children
with permanency or stability. In re White, 303 Mich App at 713. Accordingly, the trial court
properly found that termination of respondent’s parental rights was in the best interests of the
children.

       Affirmed.



                                                            /s/ Henry William Saad
                                                            /s/ Donald S. Owens
                                                            /s/ Kirsten Frank Kelly




                                               -3-